

117 S449 IS: Dental Loan Repayment Assistance Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 449IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Cardin (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income certain federally subsidized loan repayments for dental school faculty.1.Short titleThis Act may be cited as the Dental Loan Repayment Assistance Act.2.Exclusion of certain federally subsidized loan repayments for dental school faculty(a)In generalSection 108(f)(4) of the Internal Revenue Code of 1986 is amended by inserting , under a loan repayment program receiving a grant or contract under section 748(a)(2) of such Act after section 338I of such Act.(b)Conforming amendmentSection 108(f)(4) of the Internal Revenue Code of 1986 is amended by striking National Health Service Corps loan repayment program and certain State loan repayment programs in the heading thereof and inserting certain Federal and State loan repayment programs.(c)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning after the date of the enactment of this Act.(d)GAO reportThe Comptroller General of the United States shall review and report to the appropriate committees of Congress on the participation of dental providers and faculty in areas and schools receiving funding from the Dental Faculty Development and Loan Repayment Program under section 748(a)(2) of the Public Health Service Act (42 U.S.C. 293k–2(a)(2)), including the extent to which they remain full-time faculty teaching and practicing in dental clinics located in dental schools, hospitals, or community-based affiliated sites after receiving funding from the program.